Citation Nr: 1614066	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  99-11 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a rating in excess of 60 percent for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1961 to January 1965.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2002, the Board denied the Veteran's claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

In December 2007, the Board remanded the Veteran's claims for development consistent with the JMR.  In February 2009, the Board remanded the claims for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a cervical spine disorder, the Veteran was afforded a VA examination for his cervical spine in August 2009.  The examiner opined that the Veteran's cervical spine disorder was not caused by or the result of lumbar spine surgeries.  However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439   (1995).  Because the medical opinion did not specifically address the subject of aggravation, a remand is required.

Regarding the claim for an increased rating for the Veteran's service-connected lumbar spine, the Veteran is currently rated at 60 percent under Diagnostic Code 5293 (rating effective from March 10, 1976 to September 23, 2002), which is the maximum rating under this prior Diagnostic Code.  Under the current General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  The Board finds that a VA examination is needed to accurately evaluate the Veteran's service-connected lumbar spine disability as the last complete examination is more than six years old, having occurred in August 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should diagnose any current cervical spine disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disorder was directly caused by the Veteran's service connected lumbar spine disability.  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's cervical spine disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by the Veteran's service connected lumbar spine disability.  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected lumbar spine disability.  Specifically, the examiner should determine if there is unfavorable ankylosis of the Veteran's entire spine.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




